DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/23/2021 has been entered. Claims 1-7 are pending in this instant application.  Claims 6 and 7 are withdrawn. Claims 1-5 are currently under examination.   

Priority
This application is a CON of PCT/JP2018/013054 filed on 03/28/2018 and claims foreign priority of JAPAN 2017-063145 filed on 03/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Claim Objections
The objection of claim 5 because of improper recitation, as set forth on page 3 of the Non-Final Rejection mailed on 05/24/2021, is withdrawn in view of amended claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 1-5 recite a feed composition comprising an amino acid (or glutamic acid, lysine, or a combination thereof) and an indigestible polysaccharide (e.g., fructo-oligosaccharide from chicory inulin or sugar beet; or galacto-oligosaccharide from cow milk), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that mixing of them in the recited form (i.e., a granule, a granulated substance, a tablet, a hard capsule, or a soft capsule) changes the structure, function, or other properties of the amino acid (or glutamic acid, lysine, or a combination thereof) or the indigestible polysaccharide (e.g., fructo-oligosaccharide; or galacto-oligosaccharide) in any marked way. Instead, the amino acid (or glutamic acid, lysine, or a combination thereof) or the indigestible polysaccharide (e.g., fructo-oligosaccharide; or galacto-oligosaccharide) retains its naturally occurring structure and properties (e.g., enteric nutrient or dietary fiber). Thus, the claimed mixture as a whole does not display markedly different characteristics compared to the closest naturally occurring counterpart. Accordingly, the Step 2A (Prong two) is NO, because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, mixing of the amino acid (or glutamic acid, lysine, or a combination thereof) and 

Applicant’s Arguments/Remarks filed on 08/23/2021 have been fully considered. Applicant argued “the claims recite an enteric composition containing an amino acid or a salt thereof, and an indigestible polysaccharides or composition thereof; and as a result, the amino acid enteric composition and indigestible polysaccharide are present in the lower intestinal tract at the same time… affords a markedly superior growth promotion effect of the Bifidobacteria (see the specification, paragraphs [00010 and [00011], and Experimental Examples 1-1, [[102]]1-2, 2, and 3)” (p. 5 of 8, para. 1 and 4).
In response, these arguments are found not persuasive because of the following reasons. The Experimental Examples 1-1, 1-2, 2, and 3 were tests of amino acid and fructo-oligosaccharide in human feces suspension, which are in vitro experiments and thus are not able to address the argued “the amino acid enteric composition and indigestible polysaccharide are present in the lower intestinal tract at the same time” in vivo condition. Also, as indicated above, mixing of the amino acid (or glutamic acid, lysine, or a combination thereof) and the indigestible polysaccharide (e.g., fructo-oligosaccharide; or galacto-oligosaccharide) was well-understood, routine and conventional in the field, and thus would carry the Bifidobacteria”. To overcome the 101 rejection, Applicant may demonstrate non-natural property by reciting combination of specific amounts of selected amino acids with specific amount of fructo-oligosaccharide or galacto-oligosaccharide that yields synergistic growth promotion effect of the Bifidobacteria while combinations other amounts of or other amino acids with other amount of fructo-oligosaccharide or galacto-oligosaccharide do not produce synergistic growth promotion effect of the Bifidobacteria.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1-5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modesto et al. (Livestock Science 122:248-258, 2009, hereinafter referred to as Modesto ‘2009).
With regard to structural limitations “a feed composition comprising: an amino acid or a salt thereof (or glutamic acid, lysine, and a combination thereof), and an indigestible polysaccharide (or oligosaccharide) in the form of a granule or a granulated substance” (claims 1-5):
Modesto ‘2009 disclosed that two piglet weaning diets were formulated for the PRO (probiotic) and PRO + PRE (prebiotic) series, and for the PRE: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
. The supplemented prebiotics were: Actilight®, a fructooligosaccharide (FOS) from sugar beet (SbFOS); Raftiline® a FOS from chicory inulin (ciFOS) and Vivnal tGos®, a galacto-oligosaccharide (GOS) from milk whey. No cultivable bifidobacteria were detected in the control group. Weaning is one of the most crucial, and critical, periods in the animal's life as the piglet suffers the stress of being abruptly separated from the sow, and is simultaneously exposed to digestive disorders caused by the transition to cereal based feed (page 250, left col., para. 5 and Table 2; page 249, right col., para. 4; page 248, left col., para. 1).
Thus, these teachings of Modesto ‘2009 anticipate Applicant’s claims 1-5. The feed composition of Modesto ‘2009 meets all structural limitation of claimed feed composition and would carry the same properties, including “improving an intestinal environment”, required by claimed 1.


In response, these arguments are found not persuasive because of the following reasons. Claims 1-5 are directed to a composition. The argued “the indigestible polysaccharides and amino acid can be simultaneously present in the lower gastrointestinal tract” is functional language or property of the composition. As indicate above, the feed composition of Modesto ‘2009 meets all structural limitation of claimed feed composition and would carry the same properties, including the argued “the indigestible polysaccharides and amino acid can be simultaneously present in the lower gastrointestinal tract”. To overcome this 102 rejection, Applicant may recite combination of specific amounts of selected amino acids with specific amount of fructo-oligosaccharide or galacto-oligosaccharide that are not taught by the reference. 

(II) Claims 1-5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN10428654, published on January 21, 2015 and provided with English translation here, hereinafter referred to as Guo ‘654).
With regard to structural limitations “a feed composition comprising: an amino acid or a salt thereof (or glutamic acid, lysine, and a combination thereof), and an indigestible polysaccharide (or oligosaccharide) in the form of a granule or a granulated substance” (claims 1-5):
Guo ‘654 disclosed a regulator or a premix for improving metabolism of pigs by using an anti-stress composition to promote growth, and the regulator (premix) comprises the following components: vitamin A acetate of 3.5～6.2 million IU/kg, Vitamin D3 300～4.6 million IU/kg, dl-α-tocopherol acetate 4～3.8×104 mg/kg, menaquinone 4.0×103～6.0×103 mg/kg, hydrochloric acid Thiamine 2.0×103～3.0×103 mg/kg, riboflavin 4.5×103～6.5×103 mg/kg, pyridoxine hydrochloride 1.5×103～2.6×103 mg/kg, cyanocobalam Amine 20～30mg/kg, L-ascorbic acid 1.7×105～2.5×105 mg/kg, d-biotin 175～264mg/kg, nicotinamide 2.0×104～3.0×104 mg/kg, pantothenic acid 0.85 ×104 to 1.32×104 mg/kg, folic acid 0.80 × 103 to 1.2×103 mg/kg, methionine 24 to 36 g/kg, lysine 8 to 12 g/kg, xylo-oligosaccharide 2.40×104～3.60×104 mg/kg, citric acid 2.00×105 to 3.00×105 mg/kg, sodium glutamate 4.80×104 to 7.20×104 mg/kg, and the weight is made up by glucose. In feeding management trial, pigs were fed a corn-soybean meal diet. The test group diet was supplemented with the premix (page 2/26, last para.; page 3/26, para. 1; page 7/26, section 1.2). 
Thus, these teachings of Guo ‘654 anticipate Applicant’s claims 1-5. The feed composition of Guo ‘654 meets all structural limitation of claimed feed composition and would carry the same properties, including “improving an intestinal environment”, required by claimed 1.

Applicant’s Arguments/Remarks filed on 08/23/2021 have been fully considered. Applicant argued “the feed composition of the claimed invention contains an amino acid or a salt thereof and an indigestible polysaccharide formulated as an enteric composition, so that the indigestible polysaccharides and amino acid can be simultaneously present in the lower gastrointestinal tract” (p. 7 of 8, para. 1).
In response, these arguments are found not persuasive because of the following reasons. Claims 1-5 are directed to a composition. The argued “the indigestible polysaccharides and amino acid can be simultaneously present in the lower gastrointestinal tract” is functional language or property of the composition. As indicate above, the feed composition of Guo ‘654 meets all structural limitation of claimed feed composition and would carry the same properties, including the argued “the indigestible polysaccharides and amino acid can be simultaneously present in the lower gastrointestinal tract”. To 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-5 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 16/579,135 (Kameyama et al., claim set of 09/23/2019). Appl. ‘135 claims “A food for improving an intestinal environment comprising: (1) an enteric composition comprising an amino acid or a salt thereof, and (2) an indigestible polysaccharide or a composition comprising an indigestible polysaccharide” (claim 1), “wherein the indigestible polysaccharide is an oligosaccharide” (claim 2), “wherein the amino acid is selected from the group consisting of alanine, glutamine, glutamic acid, isoleucine, histidine, lysine, praline, valine, and combinations thereof (or the amino acid is selected from the group consisting of glutamic acid, lysine, . This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Applicant’s Arguments/Remarks filed on 08/23/2021 have been fully considered. Applicant argued “Applicants respectfully ask that this rejection be held in abeyance” (p. 7 of 8, para. 4).
In response, this double patenting is maintained. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623